Citation Nr: 1141855	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation greater than 30 percent for service-connected right knee arthroplasty with history of medial meniscus tear, osteochondrosis, and degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty from September 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied a disability evaluation greater than 30 percent for the service-connected right knee arthroplasty with history of medial meniscus tear, osteochondrosis, and DJD.  The notice of this decision was provided by the RO in Indianapolis, Indiana.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Indianapolis RO.]

A hearing was held in January 2009 at the Indianapolis RO before a Decision Review Officer.  A transcript of the proceedings has been placed in the claims file.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected right knee disorder, which has been defined as right knee arthroplasty with history of medial meniscus tear, osteochondrosis, and DJD, is currently evaluated as 30 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of this increased rating claim is required for further evidentiary development.  

During his January 2009 personal hearing, the Veteran testified that he has received continuing treatment for his right knee disorder at both the VA Medical Centers (VAMC) in South Bend and Indianapolis, Indiana, as well as by his private physician, J.Y., M.D.  The Veteran described his right knee as not only painful, but weakened as well, and on a scale of one to ten (with one being the least level of pain and ten being the most), he rated his pain at 10 or higher.  See Hearing Transcript (T.) at 3.  The Veteran claimed that his knee pain has progressively gotten worse with each passing day, and during his last treatment visit, his physician indicated that he would have to have his "knee replacement totally taken out and redone because it failed."  See T. at 3.  

The Veteran's VA treatment records reflect that he was most recently seen at the VAMC in South Bend, Indiana in April 2009 with complaints of ongoing pain in his right knee.  He claimed to experience swelling, stiffness, weakness, a clicking sensation, limited motion, and constant sharp pain in the right knee.  Upon physical examination, it was noted that the Veteran wore a brace on his right knee and that the right knee circumference measured 20 inches while the left knee circumference measured 18 inches.  A December 2009 VA administrative note reflects that the Veteran continued to experience pain in his right knee and was contemplating surgery.  However, there are no additional medical records associated with the claims file after the December 2009 treatment note, and it is therefore unclear whether the Veteran did in fact undergo another surgical procedure on his right knee.  Such information is necessary to determine the current nature and severity of the Veteran's right knee disability.  Furthermore, VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  As such, an effort should be made to obtain records of any right knee treatment that the Veteran may have received from his private physician as well as from any VA treatment facility.  

As previously discussed above, the Veteran testified that his right knee conditions have grown worse since his last VA examination in January 2008.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Further review of the record reflects that the RO scheduled the Veteran for a new VA examination on April 6, 2009.  Indeed, the Board acknowledges that the computerized Compensation and Pension Inquiry form indicates that a request was initiated in March 2009 to schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee condition.  However, the Veteran failed to report to this examination.  He subsequently contacted the RO ten days after his scheduled examination and explained that he had just received the letter informing him as to the time, date and location of his VA examination.  See Report of Contact slip, dated on April 16, 2009.  He stated that his mail arrived late thereby causing him to miss this appointment and requested that the RO schedule him for another VA examination.  The RO scheduled the Veteran for another VA examination in July 2009.  However, the Veteran again failed to report and did not provide an explanation for his failure to attend the evaluation.  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a)(2011).  When, as here, entitlement to an increased evaluation for a service-connected disability cannot be established or confirmed without a current VA examination or reexamination, and a claimant without good cause fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2011).  Furthermore, the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, if the Veteran did not receive a notification letter letting him know when his examination was scheduled because he changed his address, he bears the burden of keeping VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("there is no burden on the part of the VA to turn up heaven and earth to find him").  
As this claim is being remanded to the agency of original jurisdiction (AOJ) an opportunity to obtain the Veteran's updated treatment records, and the possibility remains that the Veteran may have undergone another surgical procedure on his right knee, the AOJ should attempt to schedule the Veteran for another orthopedic VA examination to determine the current severity of his service-connected right knee disorder.  

Accordingly, for the reasons set forth herein, the medical evidence of record is insufficient for the Board's adjudication of the issues on appeal at the present time.  Therefore, the AOJ must attempt to obtain updated VA and private treatment records pertinent to the Veteran's claims and afford the Veteran another examination to determine the current severity of his service-connected right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information form, procure copies of any private treatment records as well as any other medical records pertinent to the Veteran's claim, to include any progress notes, evaluations, and X-ray and MRI reports, from Dr. J.Y. dated from November 2008 to the present.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2. Also, request relevant records pertaining to treatment that the Veteran has received for his right knee disorder from the Indianapolis and South Bend VAMCs in Indiana dating from December 2009 to the present.  All such available documents should be associated with the claims file.  

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right total knee arthroplasty with a history of medial meniscus tear, osteochondrosis, and DJD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected right knee disorder should be noted in the examination report.  Also, the examiner should discuss any associated limitation of motion, instability, or ankylosis.  

In addition, the examiner should discuss whether the Veteran's right knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  

Also, the examiner should specifically comment on the impact of the Veteran's service-connected right knee disability on his industrial activities, including his ability to obtain and to maintain employment.  

A complete rationale for all opinions expressed must be provided.  

4. Following completion of the above, re-adjudicate the issue of entitlement to a disability rating greater than 30 percent for the service-connected right total knee arthroplasty with a history of medial meniscus tear, osteochondrosis, and DJD.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

